United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3130
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Patricia D. Williams,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 6, 2009
                                Filed: February 25, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Patricia D. Williams pleaded guilty to wire fraud, in violation of 18 U.S.C.
§ 1343. The district court1 imposed a 30-month prison term, 3 years of supervised
release, and restitution. On appeal, Williams’s counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), seeking to withdraw and arguing that the prison
sentence is unreasonable in light of Williams’s specific characteristics.




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       We conclude that the 30-month sentence, which was at the bottom of the
advisory Guidelines range, is not unreasonable. See Rita v. United States, 127 S. Ct.
2456, 2462 (2007); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005).
The district court expressly considered relevant factors under 18 U.S.C. § 3553(a), and
nothing in the record suggests that the court misapplied those factors. See United
States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                          -2-